 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 194, Association of Western Pulpand Paper Workers and Local Union No. 7,International Longshoremen's and Warehouse-men's Union and Bellingham Division, Georgia-Pacific Corporation' and Local Union No. 194,Association of Western Pulp and Paper Work-ers. Case 19-CD-4158 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Bellingham Division, Geor-gia-Pacific Corporation, herein called the Employ-er, alleging that Local Union No. 194, Associationof Western Pulp and Paper Workers, herein calledAWPPW, and Local Union No. 7, InternationalLongshoremen's and Warehousemen's Union,herein called ILWU, violated Section 8(b)(4)(D) ofthe Act by forcing or requiring the Employer toassign certain work to employees represented byeach Union respectively.Pursuant to notice, a hearing was held beforeHearing Officer Catherine M. Roth on 8 February1983. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer and ILWUfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Georgia corporation with a place of busi-ness in Bellingham, Washington, is engaged in thebusiness of manufacturing pulp, paper, and chemi-cal products. During the past year, a representativeperiod, the Employer sold and shipped goods andmaterials directly to points outside the State ofWashington valued in excess of $50,000, and pur-chased goods and materials directly from pointsi Bellingham Stevedoring Company appeared at the hearing as a partyin interest.267 NLRB No. 13outside the State of Washington valued in excess of$50,000. The parties also stipulated, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, thatAWPPW and ILWU are labor organizationswithin the meaning of Section 2(5) of the Act.II1. THE DISPUTEA. Background and Facts of the DisputeThe Employer uses large quantities of salt in thecourse of manufacturing chlorine at its chlorineplant located in Bellingham, Washington. About 14times a year, the Employer receives bulk shipmentsof salt at dock facilities which it leases from thePort of Bellingham. Starting in about 1966, salt un-loading operations generally proceeded as follows:Employees of Bellingham Stevedoring Company,who were represented by ILWU, would go aboardthe vessel and into the hold where they would op-erate cranes to scoop out the salt and deposit itinto a hopper on the dock. From the hopper, thesalt would be transported on a series of automatedconveyor belts, which were operated by the Em-ployer's employees who were represented byAWPPW, to an outside storage area known as the"salt pad," where the salt was piled. The last con-veyor belt, or "shuttle conveyor," would distributethe salt evenly over the salt pad. The salt thenwould be transferred from the salt pad to the chlo-rine plant as needed.In 1973, the Employer raised the level of pro-duction at the plant, thereby increasing its con-sumption of salt and necessitating an increase in thestorage capacity of the salt pad. Thereafter, whenlarger shipments of salt arrived, the Employersometimes would use bulldozers on top of the saltpad during the unloading process to make a moreefficient shape for storage; e.g., by leveling thepeaks and squaring the boundaries of the pad. Nothaving any bulldozers of its own, the Employerhad to contract with outside firms to supply them;most often, such contracts required that the bull-dozers be operated by the contractor's personnel.2Maintenance problems led the Employer to dis-continue using the shuttle conveyor in September1981. In its place, the Employer decided to usebulldozers exclusively to distribute the salt over the2 By the time of the hearing, the Employer owned one bulldozer andwas leasing a second one.26 PAPER WORKERS LOCAL UNION NO. 194salt pad during all unloadings. It is not clear whichemployees operated the bulldozers the first timethey were used in such a manner in September1981, but it is clear that they were not employeesrepresented by ILWU or AWPPW. On that occa-sion, a member of AWPPW's standing committeeprotested to Daniel Dahlgren, who then was theEmployer's manager of pulp and chemical oper-ations, that AWPPW-represented employees shouldbe operating the bulldozers on top of the salt pad.Dahlgren agreed to let the Employer's AWPPW-represented employees complete the job. Subse-quently, at a meeting of their standing committees,the Employer and AWPPW reached an agreementthat AWPPW-represented employees would oper-ate the bulldozers or the shuttle conveyor, which-ever method the Employer chose to use. Thus,from September 1981 to date, the Employer'sAWPPW-represented employees have operated thebulldozers that have been used on top of the saltpad during all unloadings.Also during the first unloading in September1981, ILWU protested to its employer, BellinghamStevedoring, that ILWU members were entitled tooperate the bulldozers used during unloadings.ILWU filed a grievance under its collective-bar-gaining agreement with the Pacific Maritime Asso-ciation (PMA), of which Bellingham Stevedoring isa member, seeking monetary payments in lieu of as-signment of the work. Thereafter, each time a shipor barge arrived, ILWU filed a similar grievance.At some point, Bellingham Stevedoring met withthe Employer and requested to act as a contractorfor the work on top of the salt pile, but the Em-ployer rejected this request. Meanwhile, ILWU'sgrievances proceeded through the various steps ofthe contractual grievance procedure until theyreached the stage where ILWU requested arbitra-tion. By the time of the hearing, and before any ar-bitration proceeding had taken place, ILWU's "inlieu of" claims had accumulated to a total of$55,000-$65,000.On 6 December 1982 AWPPW area representa-tive, Charles Mahlum, wrote the following in aletter to Dahlgren, who was now the Employer'sgeneral manager of the entire Bellingham Division:Local 194 AWPPW understands that Local 7of the Longshoremen and Bellingham Steve-doring, have referred to their Arbitrator, thegrievance regarding the jurisdiction of the"Cat" Operator jobs on the salt pile duringship unloading.Please be advised that Local 194, AWPPW,will take whatever action it determines is nec-essary-up to and including work stoppage-to assure that those jobs remain covered bythe AWPPW and its Local Union as they havein the past.On 16 December the Employer filed the instantcharge alleging that both AWPPW and ILWU vio-lated Section 8(b)(4)(D) of the Act. On 20 Decem-ber AWPPW Representative Mahlum wrote asecond letter to Dahlgren which read as follows:I am withdrawing my letter to you dated De-cember 6, 1982, in as much [sic] as the work isbeing assigned to Local 194, AWPPW, as ithas in the past.At the hearing, when asked for AWPPW's positionif the Employer were to reassign the bulldozerwork to employees represented by ILWU, Mahlumtestified that his 6 December letter "stated clearly...that if all else fails we could ultimately strikethe middle of that work dispute." Mahlum furtheracknowledged that he was reaffirming the positionhe had taken in the 6 December letter.B. The Work in DisputeThe work in dispute involves the operation ofbulldozers for the purpose of piling salt on a saltpad owned by the Employer and located on a pierleased to the Employer, during times when shipsand barges3containing salt to be deposited on thatpad are being unloaded at the pier by employees ofBellingham Stevedoring Company who are repre-sented by ILWU.C. Contentions of the PartiesThe Employer contends that reasonable causeexists to believe that both AWPPW and ILWUhave violated Section 8(b)(4)(D) of the Act. Itargues that, by its letter of 6 December, AWPPWexplicitly threatened a work stoppage in the eventthe disputed work was reassigned to ILWU; thatAWPPW's letter of 20 December did not consti-tute a disclaimer of the disputed work; and thatAWPPW Representative Mahlum's testimony atthe hearing reaffirmed the 6 December threat. TheEmployer further argues that by filing grievancesagainst Bellingham Stevedoring, which has no con-trol over the disputed work, ILWU has attemptedto exert secondary pressure on the Employer toreassign the work to employees represented byILWU. Regarding the merits of the dispute, theEmployer contends that the disputed work shouldbe awarded to its own employees represented byAWPPW based on its collective-bargaining agree-ment with AWPPW as well as the factors of Em-s The parties stipulated at the hearing to add the words "and barges"after "ships" in the description of the disputed work set forth in thenotice of hearing.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer assignment and preference; Employer pastpractice and industry practice; relative skills andtraining; and economy and efficiency of operations.At the hearing, AWPPW contended that the dis-puted work was covered by its collective-bargain-ing agreement with the Employer. It further tookthe position that it was not threatening to strike solong as the work was assigned to AWPPW butthat a strike was a "possibility" if the work werereassigned to ILWU.ILWU contends that there is no reasonable causeto believe that it has violated Section 8(b)(4)(D) ofthe Act since it has not sought to have the Em-ployer assign work to employees who are repre-sented by ILWU. ILWU argues that in filing griev-ances against its employer, Bellingham Stevedor-ing, it merely has pursued its contractual rightsunder the PMA agreement to preserve and regainwork traditionally performed by its members.ILWU further contends that the notice of hearingshould be quashed because of AWPPW's with-drawal of its 6 December letter; ILWU argues thatsuch withdrawal eliminates any basis for findingthat reasonable cause exists to believe that Section8(b)(4)(D) has been violated. Finally, assuming theexistence of a jurisdictional dispute, ILWU con-tends that the disputed work should be awarded toemployees represented by it based, inter alia, on itscollective-bargaining agreement with PMA; indus-try practice; arbitration awards in similar cases; andeconomy and efficiency of operations.Bellingham Stevedoring has taken no position onthe issue of reasonable cause or on the merits ofthe dispute.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As indicated above, AWPPW's letter of 6 De-cember 1982 informed the Employer that it wouldtake "whatever action it determines is necessary-up to and including work stoppage-to assure thatthose jobs remain covered by the AWPPW ... ."We find that this letter explicitly threatened a workstoppage in the event the Employer attempted toreassign the disputed work. It is well settled thatsuch a threat, which puts improper pressure on anemployer to continue a work assignment, consti-tutes reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred.4Moreover, withregard to the alleged withdrawal of the threat, al-though it appears that AWPPW notified the Em-ployer in a second letter that it was "withdrawing"its letter of 6 December, we note that AWPPW ex-pressly linked such withdrawal to the fact that thework still was being assigned to AWPPW. Thus, itappears that any withdrawal of the threat was con-ditional at best and that it still applied if the Em-ployer were to reassign the work.5In any event,however, since AWPPW reaffirmed its position of6 December at the hearing, we find that the threathas not been withdrawn effectively. Thus, wereject ILWU's contention that the notice of hear-ing should be quashed on the basis of AWPPW'ssecond letter. We further find, in agreement withthe Employer, that AWPPW has made no effectivedisclaimer of the work in dispute but rather hascontinued to assert its claim to the work. Accord-ingly, based on all of the foregoing, we find thatthere is reasonable cause to believe that an objectof AWPPW's action was to force the Employer tocontinue to assign the disputed work to employeesrepresented by AWPPW and that a violation ofSection 8(b)(4)(D) has occurred.We further find reasonable cause exists to believethat ILWU has violated Section 8(b)(4)(D) of theAct. As noted above, ILWU filed grievancesagainst Bellingham Stevedoring seeking paymentsin the amount that ILWU-represented employeeswould have earned if they, and not AWPPW, hadbeen assigned the work in dispute. Since the recordindicates, however, that Bellingham Stevedoringhad no control over the work in dispute,6ILWU'sconduct in filing the grievances gives rise to theimplication that the grievances were designed tosatisfy ILWU's jurisdictional claims.7Moreover,4 See, e.g., Stereotypers and Electrotypers Union. Denver Local 13 (TheDenver Post, Inc.), 246 NLRB 858, 860 (1979); International Association ofMachinists and Aerospace Workers, AFL-CIO (Brown & Williamson Tobac-co Corporation), 242 NLRB 22, 24 (1979)5 See Subordinate Union No. 30 of Illinois of the Bricklayers, Masons andPlasterers International Union of America, AFL-CIO (Cerro Copper andBrass Company, a Division of Cerro Corporation), 164 NLRB 945, 948(1967).e The record contains evidence showing that Bellingham Stevedoring'scontrol over the salt ended when it was deposited in the hopper on thedock. ILWU acknowledged that this was the understanding, at least untilSeptember 1981, as part of a 1965 "manning" agreement between ILWUand PMA. ILWU contends, however, that the Employer's switch to bull-dozers in September 1981 negated the premise of the 1965 agreement, i.e.,a fully automated shoreside operation, and therefore the 1965 agreementno longer was applicable. We find it unnecessary, in the context of thisSec. 10(k) proceeding, to consider the current viability of the 1965ILWU-PMA agreement, since we find sufficient evidence in the recordto show that the Employer exercised sole control over the work in dis-pute.I See Brotherhood of Teamsters & Auto Truck Drivers Local No. 85, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (Pacific Maritime Association), 224 NLRB 801, 805-808(1976). See also Millwrights Union Local 102, United Brotherhood of Car-penters & Joiners of America,. AFL-CIO (Frederick Meiswinkel, Inc. d/b/aMeiswinkel Interiors), 260 NLRB 972 (1982).28 PAPER WORKERS I.OCAL UNION NO. 194since the record indicates that employees represent-ed by ILWU never have been assigned the work ofoperating bulldozers on top of the salt pad, wereject ILWU's "work preservation" defense. Basedon all of the foregoing, and the record as a whole,we find that there is reasonable cause to believethat an object of ILWU's filing of grievancesagainst Bellingham Stevedoring was to apply indi-rect pressure on the Employer to assign the disput-ed work to employees represented by ILWU.No party contends, and the record contains noevidence showing, that an agreed-upon method forthe voluntary adjustment of this dispute exists towhich all parties are bound. Accordingly, we findthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.8TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.9The following factors are relevant in making thedetermination of the dispute before us:1. Certification and collective-bargainingagreementsNeither of the labor organizations involved inthis dispute has been certified by the Board as thecollective-bargaining representative of the Employ-er's employees in an appropriate unit. However,the record indicates that the Employer has recog-nized AWPPW and currently has a collective-bar-gaining agreement with AWPPW covering thewages and working conditions of "all employees ofthe Company," with exceptions that are not rele-vant to this proceeding. It also is undisputed thatthe Employer and AWPPW have agreed upon awage rate for employees with the job classificationof "equipment operator" who have been perform-ing the work in dispute. We therefore find that thecollective-bargaining agreement is sufficient tocover the work in dispute. The record further indi-cates that the Employer has no employees repre-sented by ILWU and has no collective-bargainingagreement with that Union. Moreover, the Em-ployer is not a member of the Pacific Maritime As-sociation (PMA), with whom ILWU maintains acollective-bargaining relationship. We therefore8 N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System), 364 U.S. 573 (1961)9 International Association of Machinists. Lodge No. 1743. AFL-CIO (J.A. Jones Construction Companv), 135 NLRB 1042 (1962).find that the factor of collective-bargaining agree-ments favors an award of the disputed work to theEmployer's employees who are represented byAWPPW.2. Employer practice, assignment, andpreferenceThe record indicates that, since September 1981,the Employer consistently has assigned the disput-ed work to its own employees represented byAWPPW. It also appears that the use of bulldozersduring unloadings is a direct substitute for the useof the shuttle conveyor, which also was operatedby the Employer's AWPPW-represented employ-ees. Based on the foregoing, we find that the Em-ployer's assignment and practice favor an award toits employees represented by AWPPW.Moreover, at the hearing and in its brief, theEmployer expressed its preference that the disput-ed work continue to be performed by its employeesrepresented by AWPPW. While we do not affordcontrolling weight to this factor, we find that itfavors an award of the work in dispute to employ-ees represented by AWPPW.3. Area practiceThe Employer introduced testimony from offi-cials of three other chlorine manufacturers who re-ceive bulk shipments of salt at their dock facilitiesin Tacoma, Portland, and Longview, Washington.All indicated that longshoremen's duties were lim-ited to the actual unloading of salt from the ships;i.e., ending with the depositing of the salt in ahopper on the dock. Thus, longshoremen were notinvolved in moving salt from the dock to the stor-age area, a task which generally was performed bynon-longshore company personnel using conveyorbelts and bulldozers.ILWU acknowledged at the hearing that therewere no operations in the Bellingham area inwhich employees represented by it operate bulldoz-ers on high piles of cargo "shoreside," but it ad-duced testimony that the work of unloading cargofrom a vessel to its "first place of rest" on the docktraditionally is longshoremen's work and that theEmployer's bulldozer operation is an integral partof the unloading operation. However, since there isno evidence of any area practice to use employeesrepresented by ILWU for shoreside bulldozer oper-ations, and there is evidence of an area practice touse non-ILWU personnel, we find that this factortends to favor an award of the work in dispute tothe Employer's AWPPW-represented employees.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Relative skills and trainingThe record reveals that the Employer'sAWPPW-represented employees who currentlyperform the work in dispute have completed atraining program resulting in certification as a bull-dozer operator. At the time of the hearing, the Em-ployer had five certified bulldozer operators andothers in various stages of training. Such trainingincludes practical training on the salt pad itselfwhich, because of its height and composition, ap-parently involves special hazards. The record fur-ther indicates that the Employer's bulldozer opera-tors are responsible for "user maintenance" of theequipment and for inspection of the color of thesalt. They also are instructed in safety procedures;e.g., what to do in the event of an accidental re-lease of chlorine from the plant.ILWU presented testimony to show that the em-ployees it represents possess the requisite skills andtraining to perform the work in dispute. Thus, itappears that, of ILWU's 53 members, about 80 per-cent have been certified to operate heavy equip-ment, including bulldozers, through PMA's safetyand training department. However, although em-ployees represented by ILWU regularly operatebulldozers in the holds of ships during unloadingoperations, they apparently do not operate bulldoz-ers on top of salt pads anywhere in the area. More-over, unlike the Employer's AWPPW-representedemployees, employees represented by ILWU nor-mally do not do maintenance work on their ma-chines. Based on all of the above, and particularlythe onsite training received by the Employer's em-ployees, we find that the factor of relative skillsand training tends to favor an award to the Em-ployer's AWPPW-represented employees.5. Economy and efficiency of operationsThe record indicates that the Employer's em-ployees who are represented by AWPPW are fa-miliar with the disputed work as a result of havingperformed it since September 1981. Moreover, asindicated above, they have received practical train-ing on top of the salt pad as well as safety traininginvolving the Employer's chemical operations. Ad-ditionally, employees represented by AWPPW per-form "user maintenance" of the equipment. Therecord further indicates that the Employer's assign-ment enables it to maintain control over its convey-or belt operations and bulldozer operations as aunit since the conveyor belt operators and bulldoz-er operators relieve each other on breaks through-out the shifts. As a result, the Employer can, anddoes, allocate fewer operators per machine. More-over, once the work on top of the salt pad is com-pleted, the Employer's bulldozer operators areavailable for assignments elsewhere around theplant.On the other hand, employees represented byILWU previously have not performed work on saltpads. Furthermore, ILWU has not shown that em-ployees represented by it possess the skills to oper-ate the Employer's conveyor belts, that they canperform "user maintenance" on the equipment, orthat they have received safety training for hazardsarising in chemical plant operations. Thus, we findthat the factor of economy and efficiency of oper-ations favors an award of the disputed work to theEmployer's AWPPW-represented employees.6. Arbitration awards and agreements betweenunionsILWU submitted into evidence several arbitra-tion awards involving the unloading of bulk cargounder its collective-bargaining agreement withPMA. ILWU contends that these awards establish,inter alia, that the placing of cargo in a hopperdoes not relieve a stevedoring company of its con-tractual obligations under the PMA agreement andthat a stevedoring company cannot contract with anon-PMA member to change the terms of thePMA agreement. ILWU urges that these awardsbe considered as a factor supporting an award ofthe disputed work to employees it represents.However, since neither the Employer norAWPPW participated in or was bound by such ar-bitration proceedings, we find that the arbitrationawards are entitled to little or no weight in deter-mining the dispute.ILWU introduced testimony that, sometime afterSeptember 1981, it had two meetings with officialsof AWPPW during which ILWU claimed that thedisputed work was longshoremen's work andAWPPW orally agreed. AWPPW disputes the factthat it agreed to ILWU's claim of jurisdiction overthe work. In any event, by letter dated 3 February1982, AWPPW notified ILWU that "the transferand handling of salt from the Port of Bellinghamdock to its final resting place is and remains underthe jurisdiction of [AWPPW]." Thus, there is nocurrent agreement between ILWU and AWPPWwhich can serve as an aid in determining this dis-pute.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's employees who are rep-resented by AWPPW are entitled to perform thework in dispute. We reach this conclusion relyingon the factors of collective-bargaining agreements;Employer practice, assignment, and preference;30 PAPER WORKERS LOCAL UNION NO. 194area practice; relative skills and training; and econ-omy and efficiency of operations. In making thisdetermination, we are awarding the work in dis-pute to employees who are represented byAWPPW, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Bellingham Division, Georgia-Pacific Corporation, who are represented by LocalUnion No. 194, Association of Western Pulp andPaper Workers, are entitled to perform the work ofoperating bulldozers for the purpose of piling salton a salt pad owned by Bellingham Division, Geor-gia-Pacific Corporation, and located on a pierleased to Bellingham Division, Pacific Corporation,during times when ships and barges containing saltto be deposited on that pad are being unloaded atthe pier by employees of Bellingham StevedoringCompany, who are represented by Local UnionNo. 7, International Longshoremen's and Warehou-semen's Union.2. Local Union No. 7, International Longshore-men's and Warehousemen's Union, is not entitledby means proscribed by Section 8(b)(4)(D) of theAct to force or require Bellingham Division, Geor-gia-Pacific Corporation, to assign the disputedwork to employees represented by that labor orga-nization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No. 7,International Longshoremen's and Warehousemen'sUnion, shall notify the Regional Director forRegion 19, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.31